Citation Nr: 1539563	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease.

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for stage IIb squamous cell carcinoma of the right upper lobe of the lung, claimed as due to burn pit fume exposure. 

4.  Entitlement to service connection for an undiagnosed illness, claimed as due to burn pit fume exposure.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to November 1975, from April to September 1991, and from June 2004 to November 2005.  He also performed National Guard Service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran indicated on his February 2012 substantive appeal, VA Form 9, that he wished to testify at a Board videoconference hearing.  The Veteran was scheduled for a videoconference hearing in August 2012; he was notified of that hearing by a July 2012 letter.  The Veteran thereafter failed to appear for his scheduled hearing, and as of this time has not provided good cause for his failure to appear.  The Board will therefore proceed with adjudication.

In November 2013 and October 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for stage IIb squamous cell carcinoma of the right upper lobe of the lung, claimed as due to burn pit fume exposure, and entitlement to service connection for an undiagnosed illness, claimed as due to burn pit fume exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  A gastrointestinal disorder, to include gastroesophageal reflux disease, is not etiologically related to the Veteran's periods of active service. 

2.  Although erectile dysfunction was not noted on the service enlistment/entrance examination, clear and unmistakable evidence demonstrates that such a disability predated the Veteran's service, and that there was no increase in disability beyond the normal progress of the disease.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, to include gastroesophageal reflux disease, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and, (5) effective date of the disability.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran was provided all required VCAA notice in a July 2010 letter, prior to the initial adjudication of the claims.

The VCAA also requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and post-service treatment records.  In addition, the Veteran was provided with a VA examination in December 2013.  The AOJ also obtained addendum opinions in February 2014, December 2014, March 2015, and June 2015.  As the examination and addendum opinions included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In November 2013 and October 2014, the Board remanded the Veteran's claims to provide the Veteran with a VA examination to the nature and etiology of his claimed gastroesophageal reflux disease and erectile dysfunction and to obtain outstanding treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service "the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

As summarized by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the effect of section 1111 on claims for service connection is that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The government then must rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government can show a lack of aggravation by establishing that there was no increase in disability during service or that the increase in disability was due to the natural progress of the preexisting condition as provided by 38 U.S.C.A. § 1153.  If this burden is met, the veteran is not entitled to service connection.  

The United States Court of Appeals for Veterans Claims (Court) emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012).  

A.  Gastroesophageal reflux disease 

The service treatment records from enlistment and separation examinations in February 1974 and November 1975, respectively, do not demonstrate any diagnosis, complaints, or treatment for any gastrointestinal disorder, to include gastroesophageal reflux disease.  The intervening service records for this period of service are likewise void of any diagnosis, complaints or treatment for any gastrointestinal disorder, to include gastroesophageal reflux disease.

On the March 2004 pre-deployment assessment - prior to his June 2004 entry into active service - the Veteran indicated that he was prescribed Nexium.  However, there was no specific diagnosis for a gastrointestinal disorder to include gastroesophageal reflux disease.  In November 2005, the Veteran reported that he had been diagnosed with gastroesophageal reflux disease and was taking Aciphex.

A gastrointestinal disorder to include gastroesophageal reflux disease was not noted on the entrance into service in June 2004.  In June 2015, VA obtained an addendum opinion to determine whether there was clear and unmistakable evidence that gastroesophageal reflux disease or a gastrointestinal disorder preexisted service.  The VA examiner opined that there was not enough medical evidence present to show that gastroesophageal reflux disease was present prior to re-enlistment in 2004 and that it was aggravated beyond its natural progression due to active service without resort to mere speculation.  Therefore, the Veteran is presumed sound with regard to his claim for entitlement for a gastrointestinal disorder, to include gastroesophageal reflux disease, for both periods of active service.  38 U.S.C.A. § 1111.

In December 2013, the Veteran was afforded a VA examination in connection with his claim for service connection for gastroesophageal reflux disease.  The Veteran reported that had the disorder 15 years prior and treated the disorder with over-the-counter medications.  He stated that while in Iraq from 2004 to 2005, his symptoms became worse.  His primary care doctor provided Nexium, but when he went to Iraq, Nexium was not available because it was not on formulary.  The substitute did not help with his symptoms.  The VA examiner diagnosed GERD and cited 2005 results from an upper section endoscopy as support for his diagnosis.  The VA examiner did address the etiology of the disorder. 

In February 2014, the AOJ obtained an addendum opinion to address the etiology of the Veteran's gastrointestinal disorder.  After reviewing the record, the VA examiner opined that it was less likely than not that the Veteran's gastroesophageal reflux disease was incurred in service.  The VA examiner elaborated that there was no documentation of complaints or treatment for the disorder during the Veteran's active service.

In accordance with the Board's October 2014 remand directives, the AOJ obtained a March 2015 addendum opinion to determine the nature and etiology of the Veteran's gastroesophageal reflux disease.  The VA examiner opined that it was less likely than not that gastroesophageal reflux disease was incurred in service.  The examiner found no documentation of the disorder in the February 1974 entrance examination and there were no notations of the disorder during periodic examinations while the Veteran was on active duty.  The separation examination dated in 1975 did not provide a diagnosis of gastroesophageal reflux disease and there were no treatments or medications listed.  The Veteran did not list any complaints of reflux, heartburn, or gastroesophageal reflux disease.  Therefore, there was no medical evidence that the disorder was incurred during active duty between 1974 and 1975.  

With regard to the period of service from 2004 to 2005, the VA examiner commented that there was not enough medical evidence present to support a finding that gastroesophageal reflux disease was present prior to re-enlistment.  The VA examiner highlighted that February 2003 private medical treatment records established the Veteran as a new patient.  There was no documented history of "gastroesophageal reflux disease" in the notes section.  On the pre-deployment examination, the Veteran stated that he was on Nexium for heartburn.  The VA examiner remarked that this did not provide evidence of a diagnosis of gastroesophageal reflux disease.  Significantly, service treatment records from 2004 to 2005 show no complaints or treatment for heartburn or gastroesophageal reflux disease.  In November 2005, the Veteran reported that he had gastroesophageal reflux disease, and he was diagnosed with the disorder in 2005 after his separation from active service.  The VA examiner concluded there were no concurrent treatments documented in service and that there was no pattern of disability manifest in service related to gastroesophageal reflux disease.

The Board has considered the Veteran's statements regarding gastroesophageal reflux disease.  In his January 2012 VA Form 9, the Veteran contended that his chronic digestive disorder had been going on since active duty.  He argues that during his third term of active service proper medication was not available, which allowed his condition to increase in severity.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, while the appellant can report that his symptoms were worse, the question whether any underlying disease process was permanently aggravated is a medical question.  As the appellant is a lay person, and is not shown to have any specialized training in the field of gastroenterology, the Board finds that he is not competent to offer an opinion addressing the nature of any aggravation.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  See also rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  Hence, the Board finds the VA examiners' opinions to be far more probative as they were based upon extensive reviews of the record, thorough examinations, and the VA examiners' medical expertise.  

Under 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection a gastrointestinal disorder, to include gastroesophageal reflux disease, is denied.

B.  Erectile Dysfunction

The Veteran contends that this erectile dysfunction was "in direct relationship to my smoking which was contributed to by the military as no efforts to discourage smoking during my service was [sic] ever taken."  See January 2012 VA Form 9.

March 2004 private treatment records show the Veteran was diagnosed with erectile dysfunction and was prescribed Cialis.  He was noted to have previously used Viagra.  Service treatment records from enlistment and separation examinations in 1974 and 1975, respectively, do not demonstrate any diagnosis, complaints, or treatment for erectile dysfunction.  The intervening service records for this period of service are likewise void of any diagnosis, complaints, or treatment for erectile dysfunction.

Erectile dysfunction was not noted on the entrance examination into service in June 2004.  

In a June 2015 VA addendum medical opinion, the VA examiner, following a review of the claims file, opined that the Veteran had a clear and unmistakable diagnosis of erectile dysfunction prior to his enlistment  in 2004.  Private treatment records also provide a diagnosis of erectile dysfunction with treatment in March 2004.  Thus, there is clear and unmistakable evidence that the Veteran's erectile dysfunction pre-existed his 2004-2005 period of active service.  To the extent that the Veteran contends his erectile dysfunction did not pre-exist service, these statements are not credible as private medical records provide a diagnosis and treatment for erectile dysfunction prior to June 2004.

Regarding the second test for rebuttal of the presumption of soundness, whether clear and unmistakable evidence demonstrates no aggravation, the Federal Circuit in Wagner held that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 

In this regard, in December 2013, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed erectile dysfunction.  The Veteran stated that when he came back from Iraq, he had a physical that showed symptoms of erectile dysfunction.  His testosterone level was checked at the physical and it was normal.  This physical is not documented in the claims file.  The VA examiner diagnosed erectile dysfunction, but did not address the etiology of the disorder.  

In February 2014, the AOJ obtained an addendum opinion.  The VA examiner opined that it was less likely than not that the Veteran's claimed erectile dysfunction was incurred in active service, as there was no documentation of erectile dysfunction in service.  This is the incorrect standard and does not address aggravation.

In March 2015, the AOJ obtained an addendum medical opinion as to whether the Veteran's erectile dysfunction was incurred during the period of active service from 1974 to 1975.  The VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was incurred in the period of active service from 1974 to 1975.  The VA examiner explained that the Veteran did not have erectile dysfunction at the 1975 separation examination and that the Veteran did not have symptoms or complaints of erectile dysfunction.  This is the incorrect standard and does not address aggravation.

Accordingly, the Veteran was provided the June 2015 VA addendum medical opinion.  The June 2015 VA examiner interviewed the Veteran.  The Veteran stated that his military service did not aggravate his erectile dysfunction but it was still present at the time of the interview.  According to the Veteran, the erectile dysfunction was no better or no worse from the time it was first diagnosed.  The VA examiner highlighted that there was no diagnosis or treatment for erectile dysfunction while the Veteran was in service.  There was no pattern of disability for erectile dysfunction while the Veteran was on active duty and no documentation of aggravation of a pre-existing condition.  

The Board finds the June 2015 VA opinion, in particular, to be highly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's erectile dysfunction, history, and relevant longitudinal complaints in proffering the opinion.  Additionally, the June 2015 VA examiner's findings are bolstered by the Veteran's admission that his erectile dysfunction had not worsened since his separation from service in 2005.

As there is no credible evidence to refute the overwhelming evidence that the Veteran's erectile dysfunction was not aggravated by service, the Board concludes that there is clear and unmistakable evidence that such disability was not aggravated by service beyond its natural progress.  As such, the presumption of soundness is rebutted and "the veteran is not entitled to service-connected benefits."  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the contention that inservice cigarette smoking caused his erectile dysfunction the provisions the law, however, precludes granting service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998, as is the case here.  38 U.S.C.A. § 1103(a) (West 2014); 38 C.F.R. § 3.300 (2015).  Therefore, even if in-service cigarette smoking caused his erectile dysfunction, the law precludes granting service connection on that basis.

Based on the overwhelming evidence, as discussed above, the Board concludes that service connection for erectile dysfunction is not in order.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease, is denied.

Entitlement to service connection for erectile dysfunction is denied. 


REMAND

In January 2015, the Veteran filed a notice of disagreement with a November 2014 rating decision that denied the claims of entitlement to service connection for stage IIb squamous cell carcinoma of the right upper lobe of the lung, claimed as due to burn pit fume exposure, and entitlement to service connection for an undiagnosed illness, claimed as due to burn pit fume exposure.  As a statement of the case has not been issued for these claims, the Board is required to remand them.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case addressing the issues of entitlement to service connection for stage IIb squamous cell carcinoma of the right upper lobe of the lung, claimed as due to burn pit fume exposure, and entitlement to service connection for an undiagnosed illness, claimed as due to burn pit fume exposure.  In order to perfect an appeal of these claims, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


